Citation Nr: 1135413	
Decision Date: 09/21/11    Archive Date: 10/03/11

DOCKET NO.  11-18 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1. Entitlement to an effective date earlier than March 5, 2008 for the grant of a 40 percent rating for the service-connected advanced lumbar spondylosis with spinal stenosis (formerly characterized as lumbosacral strain with degenerative joint disease). 

2. Entitlement to an effective date earlier than March 5, 2008 for the grant of entitlement to total disability based on individual unemployability (TDIU).

3. Entitlement to a higher initial rating for left hip degenerative joint disease, evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Allen Gumpenberger, Agent



ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from July 1946 to January 1948.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, that established March 8, 2008 as the effective date for the grant of a 40 percent rating for lumbar spondylosis with spinal stenosis and TDIU, and established a separate 10 percent rating for left hip degenerative joint disease.  The rating decision implemented a July 2010 Board decision.

In September 2010, the Veteran, through is representative, filed a notice of disagreement with the 10 percent rating assigned for the left hip disability, the effective dates for the grant of the 40 percent rating and TDIU, and with the failure to apply the bilateral factor to his hip disability.  The representative stated that the effective dates for the 40 percent disability rating and TDIU should have been September 16, 2006.

A May 2011 rating decision assigned a bilateral factor of 2.8 percent for the service-connected right and left hip disabilities, effective September 16, 2008.  The Veteran did not appeal this decision and the remaining matters are as stated on the previous page.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to an increased rating for left hip degenerative joint disease, evaluated as 10 percent disabling is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. An August 2002 rating decision continued the 20 percent rating for the Veteran's low back disability.  The Veteran did not appeal this decision.

2. On August 1, 2006, the Veteran filed an increased rating claim for his service-connected back disorder.  

2.  A factually ascertainable increase in the low back disability was first demonstrated on a September 16, 2006 VA examination.  

3.  VA treatment records generated within the appeal period beginning in August 2007 indicated that the Veteran's low back disability had increased in severity and kept the January 2007 rating decision open. 

4. An informal claim for a TDIU was received on September 16, 2006, the date of a VA examination.


CONCLUSIONS OF LAW

1. The criteria for a 40 percent rating for advanced lumbar spondylosis with spinal stenosis were met as of September 16, 2006.  38 U.S.C.A. §§ 1155, 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.157, 3.400, 4.1-4.14 (2010). 

2. The criteria for an effective date of September 16, 2006 for the grant of a TDIU are met. 3 8 U.S.C.A. §§ 1155, 5110; 38 C.F.R. §§ 3.151(a), 3.155(a), 3.157, 3.340, 3.341, 3.400, 4.16.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The appeal for an earlier effective date for the grant of a 40 percent rating for advanced lumbar spondylosis with spinal stenosis and TDIU arises from the Veteran's disagreement with the effective date assigned after the grant an increased rating of 40 percent for advanced lumbar spondylosis with spinal stenosis and TDIU.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements. Id.  There has been no allegation of such error in this case.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c),(d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA obtained the Veteran's service treatment records and all of the identified post-service VA treatment records.  There is no reported relevant evidence that remains outstanding, nor is there any indication of the need for additional examinations or opinions.  Further assistance is unlikely to assist the Veteran in substantiating entitlement to an earlier effective date. 

II.  Criteria-Earlier Effective Date

The grant of TDIU is an award of increased disability compensation for purposes of assigning an effective date.  Dalton v. Nicholson, 21 Vet. App. 23 (2007); Wood v. Derwinski, 1 Vet. App. 367, 369 (1991).  The assignment of effective dates for increased ratings is governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.

The statute provides, in pertinent part, that: 

(a) Unless specifically provided otherwise in this chapter, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.

(b)(2) The effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date.  
38 U.S.C.A. § 5110(a),(b).

The pertinent provisions of 38 C.F.R. § 3.400 clarify that:

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.

(o)(2) Disability compensation.  The date as of which it is factually ascertainable that an increase in disability had occurred if claim is received within 1 year from such date otherwise, date of receipt of claim.  
38 C.F.R. § 3.400(o).

The Court and VA's General Counsel have interpreted the laws and regulations pertaining to the effective date for an increase as follows:  If the increase occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of the claim.  If the increase occurred after the date of the claim, the effective date is the date of increase.  38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400(o)(1)(2); VAOPGCPREC 12-98 (1998).

In addition, any communication or action, indicating an intent to apply for one or more benefits under laws administered by VA, from a Veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a) 

There is no set form that an informal written claim must take.  All that is required is that the communication indicates an intent to apply for one or more benefits under the laws administered by the Department, and identify the benefits sought. Rodriguez v. West, 189 F.3d 1351 (1999). 

A medical report may be an informal claim to increase or reopen a previous compensation determination when the report relates to a disability for which service connection has previously been established.  MacPhee v. Nicholson, 459 F.3d 1323, 1326 (Fed.Cir. 2006) (interpreting 38 C.F.R. § 3.157(b)(1)).

Under 38 C.F.R. § 3.157, a report of treatment or examination can constitute an informal claim for increase if it contains sufficient information.  A private treatment record is deemed to be an informal claim as of the date of its receipt, while a VA record constitutes an informal claim as of the date of the treatment or examination. Id.

III. Analysis advanced lumbar spondylosis with spinal stenosis

A. Advanced Lumbar Spondylosis with Spinal Stenosis

A January 1948 rating decision granted service connection for lumbosacral strain and rated it as 10 percent disabling effective January 31, 1948 and as noncompensable effective November 9, 1949.  

A November 1988 rating decision denied service connection for degenerative arthritis and disc syndrome/disease of the lumbar spine.  A January 1990 Board decision continued the noncompensable rating for lumbosacral strain and the denial of service connection for arthritis and degenerative disc disease of the lumbar spine.  

A May 1993 rating decision confirmed the noncompensable rating and the denial of service connection.  A September 1999 rating decision increased the rating for lumbosacral strain with degenerative changes to 20 percent disabling, effective December 11, 1998. 

 July 2000 and August 2002 rating decisions rating decisions continued the 20 percent rating.  The Veteran was notified of the 2002 rating decision in August, but did not submit a notice of disagreement.  No pertinent evidence was received within one year of the 2002 decision.  The decision; therefore, became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.159 (b), 20.1103 (2010).

The record shows no communication from the Veteran between August 2002 and August 2006.  Although, treatment records dated from 2004 to 2006 from VA Health Care System showed continued prescription refills for pain management for his back disorder, there were no treatment records indicating an increase in disability.  Neither has the Veteran nor his representative claimed that there was an increase in the Veteran's back disability during this time.  

On August 1, 2006, the Veteran filed an increased rating claim for his service-connected back disorder.  He wrote that he would "like to be reevaluated" for that disability, but did not further elaborate.

The September 16, 2006 VA examiner documented 60 degrees of flexion, but with pain in the middle of all ranges of motion, which would equate to pain somewhere around 30 degrees of flexion.  Notably, the Veteran was unable to perform repetitive motion.  Facial grimace and guarding was evidence of painful motion.  He had mild kyphosis.  There was no limited line of vision or restricted opening of mouth.  He stood slightly bent forward.  He walked with a forward bend, slowly, and deliberately.  He was diagnosed with lumbosacral strain with residuals of degenerative joint disease with objective evidence of worsening degenerative changes in the lumbosacral spine.  There were moderate functional limitations at the baseline with moderate limitations with flares and repetition.  

In January 2007, the RO notified the Veteran of a January 2007 rating decision that continued to rate the low back disability as 20 percent disabling.  

The record shows no communication from the Veteran from January 2007 until March 5, 2008.  In March 2008, VA received correspondence from the Veteran's representative indicating that his low back disorder had become progressively worse and interfered with his ability to drive and his activities of daily living.  However, VA treatment records beginning August 16, 2007, reflect that the Veteran was taking oxycodone for control of severe back pain, which radiated down his left leg.  In September 2007, a CT scan was ordered for his worsening low back pain.  The CT scan revealed multi-level osteoarthritic disease.    

A report dated in June 2007 from Dr. M.C. of Bristol Orthopaedic was received in March 2008.  Dr. M.C. reported that the Veteran had essentially no range of motion of the spine, although the Board determined in its July 2010 decision that this report was not supported by other evidence of record.  The Board reasoned that if the Veteran had no range of motion of the spine, he would barely be able to move at all.  No other VA or private record supported this conclusion. 

The March 2008 VA examiner documented 70 degrees of flexion, but also said the back joint was painful on motion, without stating when pain began.  The Veteran used a cane sometimes.  He had a stooped posture and kyphosis.  He was diagnosed as having degenerative disc disease with evidence of spinal stenosis at L5-S1.  There were objective findings of decreased range of motion as well as subjective complaints of pain.  This caused mild to moderate functional impairment.  

A July 2008 rating decision continued to rate the Veteran's low back disorder as 20 percent disabling and recharacterized the issue as advanced lumbar spondylosis with spinal stenosis.  

In August 2008, Dr. L.X., a chiropractor, assessed pain on "all" ranges of motion of the lumbar spine, with "moderate to severe" restriction in flexion.  

Finally, the June 2009 VA examiner documented 40 degrees of flexion with pain, and upon repetition only 35 degrees with pain.  His ranges of motion for extension, lateral flexion, and rotation were also very limited with pain noted along with grimacing and guarding.  Slight leaning forward was noted.  

There was no difficulty walking because of limited line of vision; restricted opening of the mouth breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea; dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root involvement.  He was diagnosed with multilevel osteoarthritis of the lumbar spine with advances lumbar spondylosis with spinal stenosis.  There were subjective complaints of pain with mild to moderate functional loss or limitations.  .  

In July 2010, the Board, in part, increased the rating assigned for advanced lumbar spondylosis with spinal stenosis to 40 percent disabling.  

In the August 2010 rating decision that implemented the July 2010 Board decision, the RO assigned an effective date of March 5, 2008 for the grant of the 40 percent disability evaluation for the advanced lumbar spondylosis with spinal stenosis.  

Although the Veteran did not submit a timely notice of disagreement with the July 2007 rating decision, VA treatment records beginning in August 2007 showed treatment for the Veteran's back disorder, and a September 2007, a CT scan was specifically ordered due to the Veteran's worsening back pain.  These records constitute new and material evidence received within the appeal period from the July 2007 decision.  Where new and material evidence is received within the appeal period after a rating decision, the records will be considered as having been received in conjunction with the claim giving rise to that decision.  38 C.F.R. § 3.156(b) (2010).  The Court has interpreted this regulation as meaning essentially that the new and material evidence prevents the decision from becoming final.  Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed.Cir.2007); Buie v. Shinseki, 24 Vet. App. 242, 251-2 (2010).

Although these VA treatment records were not associated with the claims file until after the Veteran's March 5, 2008 correspondence that indicted that the Veteran's back had become progressively worse, the records were constructively of record when created.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); see also See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.157,  20.1103; cf. 38 C.F.R. § 3.159(b) (2010) (if new and material evidence is received within the appeal period, VA must adjudicate the claim without regard to the prior decision). 

Furthermore, in its August 2010 decision, the Board considered the September 16, 2006 VA examination report as supporting the grant of the 40 percent rating.  

Thus the earliest date of claim for the Veteran's low back disorder is August 1, 2006, when the Veteran requested that the back disability be re-evaluated.  The question then becomes when was an increase in disability factually ascertainable.

Although, treatment records from 2004 to 2006 from VA show continued prescription refills for pain management for his back disorder, there were no treatment records indicating an increase in disability.  As the Veteran and his representative have not claimed that there was an increase in the Veteran's back disability between 2002 and September 16, 2006, and the record does not reflect that there was an increase in disability, it was not factually ascertainable that the Veteran's low back disorder had increased in severity within the one-year period prior to August 1, 2006.  

The August 1, 2006 statement did not report an increase in disability.  In the August 2010 decision, the Board determined that symptoms found during the September 16, 2006 VA examination were commensurate with forward flexion of the thoracolumbar spine 30 degrees or less, warranting a 40 percent disability rating.  

The increase in disability is thus determined to have first been factually ascertainable on September 16, 2006.  As this date is later than the date of the August 1, 2006 claim, then the Board must assign an effective date of September 16, 2006 for the award of a 40 percent rating for advanced lumbar spondylosis with spinal stenosis.  

The Veteran is not, however, entitled to an effective date prior to September 16, 2006, because there is no document prior to that date, but within the year of the claim that indicated that an increase in disability was factually ascertainable or that could be interpreted as an informal claim. 

All reasonable doubt has been resolved in favor of the Veteran in making this decision.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.TDIU

VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of his service connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).

VA must evaluate whether there are circumstances in the Veteran's case, apart from any non service connected condition and advancing age, which would justify a TDIU due solely to the service connected conditions.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

However, VA policy is to grant a TDIU in all cases where service connected disabilities preclude gainful employment, regardless of the percentage evaluations.  38 C.F.R. § 4.16(b).  The Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of C&P for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).

The Board can review the decision of the Director of C&P to deny a TDIU under 38 C.F.R. § 4.16(b).  See Anderson v. Shinseki, 22 Vet. App. 423 (2008).

The Court has held that entitlement to a TDIU is an element of all claims for an increased rating or higher initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised when a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009).  Thus, when entitlement to a TDIU is raised during the appeal of a rating for a disability, it is part of the underlying claim for benefits.  Rice, 22 Vet. App. at 454.

The effective date of a TDIU is determined in accordance with the laws and regulations governing the effective dates of increased ratings.  See Dalton v. Nicholson, 21 Vet. App. 23, 32-34 (2007) (TDIU matter based on a condition that has already been service connected is an increased rating claim for the purpose of the application of 38 U.S.C. § 5110(b)(2)).

Through the years, the Veteran filed multiple increased rating claims.  The record reflects that the Veteran reported that he was a retired truck driver.  In August 2002, he was notified of a rating decision that continued to rate his advanced lumbar spondylosis with spinal stenosis as 20 percent disabling, but did not submit a notice of disagreement.  No pertinent evidence was received within one year of the 2002 decision.  The decision; therefore, became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.159 (b), 20.1103 (2010).

The record shows no communication from the Veteran between August 2002 and August 2006.  VA treatment records from 2004 to 2006 did not suggest that the Veteran was unemployed due to his service-connected low back disabilities.  Furthermore, neither has the Veteran nor his representative claimed that there was not able to be gainfully employed due to his service-connected low back disorder during this time.  Prior to September 16, 2006, the Veteran's only service-connected disability was his low back disorder in which he was assigned a 20 percent rating.  

In August 2006, the Veteran filed a claim seeking an increased rating for his service-connected advanced lumbar spondylosis with spinal stenosis.  The VA examination on September 16, 2006, conducted as part of the Veteran's increased rating claim, revealed that after the Veteran retired as a truck driver in 1990, his back pain had worsened.  He stated that he was now unemployable due to the inability to lift his legs onto the first step of school buses and trucks and that his back prevented him from working.  

Thus, the September 16, 2006 VA examination report includes evidence of unemployability.  Given the evidence of a medical disability, the claim for the highest rating possible, and evidence of unemployability, the Board finds that a claim for a TDIU was reasonably raised by the September 2006 VA examination report.  Therefore, the examination report constitutes an informal claim for a TDIU dated September 16, 2006, the date of the examination.  See 38 C.F.R. § 3.157; See Roberson, 251 F.3d at 1378.

With respect to whether the Veteran met the schedular criteria for a TDIU prior to the currently assigned effective date of March 5, 2008, service connection was in effect for the following disabilities prior to that date: Advanced lumbar spondylosis with spinal stenosis, rated 20 percent disabling, effective December 11, 1998 and as of this decision, rated 40 percent disabling, effective September 16, 2006; right hip degenerative joint disease, rated 20 percent disabling effective September 16, 2006; and left hip degenerative joint disease, rated 10 percent disabling, effective September 16, 2006 (with a bilateral factor of 2.8 percent).  His combined service-connected disability rating was 60 percent.  38 C.F.R. § 4.25 (2010) (combined ratings table). 

In determining the combined rating, the Board has considered the bilateral factor for his right and left hips and the fact that all his disabilities ultimately are rated as one disability stemming from a common etiology.  See 38 C.F.R. §§ 4.16(a), 4.25, 4.26.  Thus, the percentage criteria for TDIU are met.  38 C.F.R. § 4.16(a).

However, the analysis does not end there; the Board must determine whether the Veteran meets the criteria for a TDIU as of that date as well.  Rice v. Shinseki, 22 Vet. App. 447, 455 (2009).

On review of the record, the Board notes that  VA and private treatment records document treatment for a variety of nonservice- connected disorders to include hypertension, pulmonary problems, heart problems, cataracts, a cervical disorder, an abdominal aortic aneurysm, two strokes, a knee disorder, among others.  The Board realizes the significance of the Veteran's current advancing age (82) and some of his nonservice-connected disorders on his overall functional impairment.  In addition, the Director of Compensation and Pension also submitted an October 2009 extra-schedular evaluation.  The Director simply opined that the Veteran's nonservice-connected disorders mostly interfere with the Veteran's ability to work.  However, the Board notes that the severity of the Veteran's service- connected disabilities on the Veteran's particular line of work cannot simply be ignored. 

The September 2006 VA examiner noted "moderate to severe" functional limitations when the Veteran's lumbar spine and hips flare up.  In March 2008, VA received correspondence from the Veteran indicating that his low back disorder had become progressively worse and interfered with his ability to drive and his activities of daily living.  A March 2008 note from Dr. M.C. from Bristol Orthopaedics stated that the Veteran had chronic degenerative orthopaedic conditions, and was no capable of any gainful employment currently or in the future.  The March 2008 VA examiner restated the Veteran's prior work history as stated on the September 2006 VA examination.  The examiner added that the Veteran was retired for 18 years, not seeking employment, and no longer able to work on trucks.  

On VA Form 21-8940 dated in April 2008, the Veteran reported that he last worked in 1990 as a driver.  The Veteran indicated that he did not receive disability retirement benefits or workers compensation benefits and that he had tried to obtain employment since he became too disabled to work.  He reported that he last applied for a job with L.J. Kennedy Trucking in April 2008.  In September 2008 that company indicated that they would not hire the Veteran because he could not strap the loads onto his truck.  The Veteran has also submitted a copy of the Connecticut Commercial Drivers Manual that specifies that an established history of an arthritic condition that interferes with the ability to drive a vehicle will preclude the issuance of a license.  

A July 2008 from VA Connecticut Healthcare System record that noted that the Veteran had chronic back pain in which he was advised that he will likely not be cleared for any type of employment. 

In August 2008, Dr. L.X. indicated that the Veteran had lumbosacral spondylosis and sciatica neuralgia and opined that based on his subjective complaints and objective findings, the Veteran was not capable of returning to work.  

In June 2009, a VA examiner opined that the Veteran's service connected spine and hip conditions rendered him unemployable.  The Veteran was moderately to severely limited in his ability to sit, walk, or stand for any length of time.  He would not be able to resume driving a truck.  He was taking narcotic for pain control, which would preclude him from operating any machinery.  Due to the limitations of the Veteran's hip and back disabilities, he will not be able to obtain gainful employment.  The examiner noted that the Veteran's highest level of education was high school.  

During his April 2010 Travel Board hearing, the Veteran reported that he retired in 1990.  At the time of retirement, the severity of the pain in his spine and legs was not the same as it is now.  He reported that at the time of retirement he was physically capable of doing most things.  

The ultimate question in determining the effective date for TDIU is when was it factually ascertainable that the service connected disabilities rendered the Veteran unemployable.  The September 16, 2006 examination report contains the Veteran's initial report that he was unable to work due to his service connected disabilities.  This report was bolstered by the fact that it was made in conjunction with findings that his back disability had increased in severity.  The Veteran has indicated that although retired, he had previously been capable of work, and the record does not contradict his reports.  

As the Board has determined that the Veteran met the percentage criteria for TDIU effective September 16, 2006, the Board determines that the Veteran meets the remaining criteria for a TDIU as of this date as well.

The Veteran's notice of disagreement indicates that the effective date for TDIU should have been September 16, 2006.  Hence, the grant of that effective date constitutes a full grant of the benefit sought on appeal.  See Hanilton v. Brown, 4 Vet. App. 528, 544 (1993) (A Veteran is presumed to be seeking the maximum rating permitted by law, but may limit his appeal to a lesser benefit).

In summary, the criteria for TDIU benefits were met effective the date of the Veteran's September 16, 2006 informal claim for TDIU, and that an effective date for TDIU should be established.  38 U.S.C.A. §§ 5110, 5101 (West 2002); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.400 (2010).


ORDER

Entitlement to an effective date of September 16, 2006 for the grant of a 40 percent rating for advanced lumbar spondylosis with spinal stenosis, is granted.

Entitlement to an effective date of September 16, 2006 for the grant of TDIU, is granted.


REMAND

In August 2010, the RO, implementing a July 2010 Board decision, granted service connection for left hip degenerative joint disease and assigned a 10 percent disability rating effective September 16, 2006.  In September 2010, the Veteran filed a notice of disagreement in regards to the 10 percent disability rating assigned for the left hip disability in August 2010 rating decision.  A statement of the case has not been issued in response to the notice of disagreement.  This issue must be remanded for issuance of the statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

The agency of original jurisdiction (AOJ) should issue a statement of the case with regard to the issue of entitlement to service connection for a right hip disability.  This issue should not be certified to the Board unless a sufficient substantive appeal is received in response to the statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


